DISMISS; and Opinion Filed August 24, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00955-CV


  IN THE GUARDIANSHIP OF NY’DIA SIMMONS, AN INCAPACITATED PERSON


                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-10-00865-2

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers and Whitehill
                                   Opinion by Justice Francis

       Stating this appeal has become moot because the trial court granted her motion for new

trial, appellant has filed a motion to dismiss the appeal and waive the appellate filing fee. See

TEX. R. APP. P. 42.1(a)(1). We grant the motion to the extent we dismiss the appeal. See id.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


150955F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE GUARDIANSHIP OF NY'DIA                      On Appeal from the Probate Court No. 2,
SIMMONS, AN INCAPACITATED                          Dallas County, Texas
PERSON                                             Trial Court Cause No. PR-10-00865-2.
                                                   Opinion delivered by Justice Lang-Miers.
No. 05-15-00955-CV                                 Justices Francis and Whitehill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee The Arc of Dallas recover its costs, if any, of this appeal from
appellant.

Judgment entered this 24th day of August, 2015.




                                             –2–